Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Howell on 29 November 2021.
The application has been amended as follows: 
Claim 1, line 10, “outside in the opening in the panel;” was changed to --outside the opening in the panel;--
Claim 12, line 18, “a intermediate horizontal” was changed to --an intermediate horizontal--
Claim 12, line 25, “hook interior, and the first hook” was changed to --hook interior, wherein the hook is in a fixed position on the door when the door is in a latched or unlatched position, and the hook--
Claim 12, Line 27, “the first hook” was changed to --the hook--
Claim 12, Line 31, “the first hook” was changed to --the hook--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art U.S. Patent No. D727,713; U.S. Patent No. 6,883,463; references listed on USPTO-1449 filed 29 June 2017; U.S. Patent No. 5,943,982; and U.S. Patent Pub. No. 2008/0022941; Precision Pet Products Inc., Wire Crates, Exercise Pens and Accessories, Advertisement, published at least 
The prior art of record all fails to show, and fails to make obvious, either alone and/or in combination an animal enclosure comprising: a panel having a first horizontal wire, a second horizontal wire, a third horizontal wire, a first vertical wire extending between the first and second horizontal wires of the panel, a second vertical wire extending between the first and second horizontal wires of the panel, and a third vertical wire directly adjacent to the second vertical wire, the first and second vertical wires of the panel and the first and second horizontal wires of the panel forming a perimeter of an opening in the panel sized and configured to enable an animal to pass there through, the third vertical wire of the panel being disposed outside of the opening in the panel, and the third horizontal wire extending only between the second and third vertical wires of the panel so as to be entirely disposed outside the opening in the panel;
a door having a plurality of horizontal wires, including at least an upper horizontal wire, a lower horizontal wire, and a third horizontal wire, a first vertical wire, a second vertical wire, and a third vertical wire directly adjacent the second vertical wire, each of the first and second vertical wires extending between the upper and lower horizontal wires of the door so as to define an outer perimeter of the door, each of the upper horizontal wire and the lower horizontal wire of the door being pivotally attached to the first vertical wire of the panel so that the door is pivotal between a closed position and an open position, and attached so that the door is vertically movable between a latched position and an unlatched position, and at least the upper horizontal wire, the lower horizontal wire and the second vertical wire of the door being disposed such the door defines an area that is larger than an area of the opening in the panel such that at least three sides of the door extend beyond the opening in the panel to overlap the panel, and the third horizontal wire of the door being disposed substantially midway between two of the plurality of horizontal wires and extending between and delimited by the second and third vertical wires of the door so as to be substantially disposed in an area outside of the opening in the panel and within the outer perimeter of the door when the door is in the closed position;
a first hook having a first end and a second end, the first end attached to one of the plurality of horizontal wires of the door and the second end including first and second elements that define a u-shape portion having a hook interior, the second end attached to the third horizontal wire of the door such that the first hook is entirely within the perimeter of the door and the third horizontal wire of the door extends through the hook interior, and the first hook configured to engage the third horizontal wire of the panel adjacent the second vertical wire of the panel in the area outside of the opening in the panel when the door is in the closed position and the latched position, such that the third horizontal wire of the panel extends through the hook interior and the first hook is entirely disposed outside of the opening in the panel when the door is in the closed position;
a second hook attached to the first horizontal wire of the door and configured to engage the first horizontal wire of the panel adjacent the first vertical wire of the panel when the door is in the closed position and the latched position;
a third hook attached to the second horizontal wire of the door and configured to engage the second horizontal wire of the panel adjacent the first vertical wire of the panel when the door is in the closed position and the latched position;
a fourth hook attached to the second horizontal wire of the door and configured to engage the second horizontal wire of the panel adjacent the second vertical wire of the panel when the door is in the closed position and the latched position; and
a latch attached to the door, the latch configured to move in a horizontal direction and engage the second vertical wire of the panel,
the second hook, the third hook and the fourth hook are disposed entirely within the perimeter of the door and configured to engage one of the first and second horizontal wires of the panel adjacent the first and second vertical wires of the panel forming the perimeter of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



29 November 2021